Exhibit FIELD GROUP PENSION PLAN RECOVERY PLAN (Revised July 2008) Introduction This recovery plan has been prepared by the Trustee to satisfy the requirements of Section 226 of the Pensions Act 2004, after obtaining the advice of Alison Higginbottom, the Scheme Actuary, and after obtaining the agreement of Chesapeake Plc (formerly Field Group Plc). It follows the actuarial valuation of the Plan as at 5 April 2006, which revealed a funding shortfall (technical provisions minus value of assets) of £43.0 million. The original version of this recovery plan dated 8 June 2007 has been revised in July 2008. Under the original recovery plan Chesapeake Plc (formerly Field Group Plc) was required to make additional contributions in 2007 and 2008 if these were necessary to bring the Plan’s funding ratio up to 90% at 5 April 2008. The Annual Actuarial Report as at 5 April 2008 revealed an estimated funding shortfall of £58.9 million at 5 April 2008 equivalent to a funding ratio of 75%.
